Opinion issued April 24, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00079-CV



THOMAS BENNETT, EXECUTOR OF THE ESTATE OF MYRTLE
BENNETT, DECEASED, Appellant

V.

ARCHIE SEALS, INDEPENDENT EXECUTOR OF THE ESTATE OF
JULIA MAE WARNER, DECEASED, Appellee



On Appeal from the County Court
Austin County, Texas
Trial Court Cause No. 07PR8934



MEMORANDUM OPINION	Appellant, Thomas Bennett, Executor of the Estate of Myrtle Bennett,
Deceased, has neither established indigence, nor paid or made arrangements to pay
the clerk's fee for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk's record filed due to appellant's fault).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  We deny all pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.